UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2013, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-09341 SECURITY NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UTAH 87-0345941 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5300 South 360 West, Suite 250, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 264-1060 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class A Common Stock, $2.00 par value Title of Class Number of Shares Outstanding as of August 13, 2013 Class C Common Stock, $.20 par value Title of Class Number of Shares Outstanding as of August 13, 2013 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES FORM 10-Q QUARTER ENDED JUNE 30, 2013 TABLE OF CONTENTS Page No. PART I- FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 (unaudited) 3-4 Condensed Consolidated Statements of Earnings for the Three and Six Months Ended June 30, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2013 and 2012 (unaudited) 6 Condensed Consolidated Statements of Stockholders' Equity as of June 30, 2013 and June 30, 2012 (unaudited) 7 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 (unaudited) 8 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item 3. Quantitative and Qualitative Disclosures about Market Risk 53 Item 4. Controls and Procedures 53 PART II - OTHER INFORMATION Item 1. Legal Proceedings 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 3. Defaults Upon Senior Securities 55 Item 4. Mine Safety Disclosures 55 Item 5. Other Information 55 Item 6. Exhibits, Financial Statements and Reports on Form 8-K 57 Signature Page 59 Certifications 60 2 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Assets June 30 December 31 Investments: Fixed maturity securities, held to maturity, at amortized cost $ $ Equity securities, available for sale, at estimated fair value Mortgage loans on real estate and construction loans, held for investment net of allowances for losses of $4,413,927 and $4,239,861 for 2013 and 2012 Real estate held for investment, net of accumulated depreciation of $8,407,127 and $7,441,418 for 2013 and 2012 Policy and other loans, net of allowances for doubtful accounts of $531,337 and $505,030 for 2013 and 2012 Short-term investments Accrued investment income Total investments Cash and cash equivalents Mortgage loans sold to investors Receivables, net Restricted assets Cemetery perpetual care trust investments Receivable from reinsurers Cemetery land and improvements Deferred policy and pre-need contract acquisition costs Mortgage servicing rights, net Property and equipment, net Value of business acquired Goodwill Other Total Assets $ $ See accompanying notes to condensed consolidated financial statements. 3 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) (Unaudited) June 30 December 31 Liabilities and Stockholders' Equity Liabilities Future life, annuity, and other benefits $ $ Unearned premium reserve Bank and other loans payable Deferred pre-need cemetery and mortuary contract revenues Cemetery perpetual care obligation Accounts payable Other liabilities and accrued expenses Income taxes Total liabilities Stockholders' Equity Common Stock: Class A: common stock - $2.00 par value; 20,000,000 shares authorized; issued 11,018,020 shares in 2013 and 10,843,576 shares in 2012 Class B: non-voting common stock - $1.00 par value; 5,000,000 shares authorized; none issued or outstanding - - Class C: convertible common stock - $0.20 par value; 15,000,000 shares authorized; issued 12,669,983 shares in 2013 and 10,974,101 in 2012 Additional paid-in capital Accumulated other comprehensive income, net of taxes Retained earnings Treasury stock at cost - 1,166,347 Class A shares in 2013 and 1,097,416 Class A shares in 2012 ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed consolidated financial statements. 4 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended June 30 Six Months Ended June 30 Revenues: Insurance premiums and other considerations $ Net investment income Net mortuary and cemetery sales Realized gains on investments and other assets Other than temporary impairments on investments ) Mortgage fee income Other Total revenues Benefits and expenses: Death benefits Surrenders and other policy benefits Increase in future policy benefits Amortization of deferred policy and pre-need acquisition costs and value of business acquired Selling, general and administrative expenses: Commissions Salaries Provision for loan losses and loss reserve Costs related to funding mortgage loans Other Interest expense Cost of goods and services sold-mortuaries and cemeteries Total benefits and expenses Earnings before income taxes Income tax expense ) Net earnings $ Net earnings per Class A Equivalent common share (1) $ Net earnings per Class A Equivalent common share-assuming dilution (1) $ Weighted-average Class A equivalent common share outstanding (1) Weighted-average Class A equivalent common shares outstanding-assuming dilution (1) (1) Net earnings per share amounts have been adjusted retroactively for the effect of annual stock dividends. The weighted-average shares outstanding includes the weighted-average Class A common shares and the weighted-average Class C common shares determined on an equivalent Class A common share basis. Net earnings per common share represent net earnings per equivalent Class A common share. Net earnings per Class C common share is equal to one-tenth (1/10) of such amount. See accompanying notes to condensed consolidated financial statements. 5 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended June 30 Six Months Ended June 30 Net earnings $ Other comprehensive income: Net unrealized gains on derivative instruments Net unrealized gains (losses) on available for sale securities ) ) Other comprehensive income Comprehensive income $ See accompanying notes to condensed consolidated financial statements. 6 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Class A Common Stock Class C Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings Treasury Stock Total Balance at December 31, 2011 $ ) $ Net earnings - Other comprehensive income - Grant of stock options - Sale of treasury stock - - ) - - Balance at June 30, 2012 $ ) $ Balance at December 31, 2012 $ ) $ Net earnings - Other comprehensive income - Grant of stock options - Exercise of stock options - - ) Sale of treasury stock - Stock Dividends ) ) - Conversion Class C to Class A ) (1 ) - Balance at June 30, 2013 $ ) $ See accompanying notes to condensed consolidated financial statements. 7 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30 Cash flows from operating activities: Net cash provided by operating activities $ $ Cash flows from investing activities: Securities held to maturity: Purchase-fixed maturity securities ) ) Calls and maturities - fixed maturity securities Securities available for sale: Purchase - equity securities ) ) Sales - equity securities Purchase of short-term investments ) ) Sales of short-term investments Purchase of restricted assets ) Changes in assets for perpetual care trusts ) ) Amount received for perpetual care trusts Mortgage, policy, and other loans made ) ) Payments received for mortgage, policy and other loans Purchase of property and equipment ) ) Disposal of property and equipment - Purchase of real estate ) ) Sale of real estate Cash paid for purchase of subsidiaries, net of cash received - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Annuity contract receipts Annuity contract withdrawals ) ) Proceeds from stock options exercised - Repayment of bank loans on notes and contracts ) ) Proceeds from borrowing on bank loans - Change in line of credit borrowings ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non Cash Investing and Financing Activities Mortgage loans foreclosed into real estate $ $ See accompanying notes to condensed consolidated financial statements. 8 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements June 30, 2013 (Unaudited) 1) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Articles 8 and 10 of Regulation S-X. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. These financial statements should be read in conjunction with the consolidated financial statements of the Company and notes thereto for the year ended December 31, 2012, included in the Company’s Annual Report on Form 10-K (file number 000-09341). In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six months ended June 30, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. The estimates susceptible to significant change are those used in determining the liability for future policy benefits and claims, those used in determining valuation allowances for mortgage loans on real estate and construction loans held for investment, those used in determining loan loss reserve, and those used in determining the estimated future costs for pre-need sales. Although some variability is inherent in these estimates, management believes the amounts provided are fairly stated in all material respects. Certain 2012 amounts have been reclassified to bring them into conformity with the 2013 presentation. 2) Recent Accounting Pronouncements Disclosures about Offsetting Assets and Liabilities–In December 2011, the Financial Accounting Standards Board ("FASB") issued authoritative guidance related to balance sheet offsetting. The new guidance requires disclosures about assets and liabilities that are offset or have the potential to be offset. These disclosures are intended to address differences in the asset and liability offsetting requirements under U.S. GAAP and International Financial Reporting Standards (“IFRS”). This new guidance was effective for the Company for interim and annual reporting periods beginning January 1, 2013, with retrospective application required. The adoption of this guidance did not have a material impact on the Company’s results of operations or financial position. Presentation of Comprehensive Income - On February 5, 2013, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2013-02 "Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income" ("ASU 2013-02"), which requires an entity to report, either on the face of the statement where net income is presented or in the notes, the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. GAAP to be reclassified in its entirety to net income. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts. The guidance in ASU 2013-02 is effective prospectively for fiscal years, and interim periods within those years, beginning after December 15, 2012. The adoption of this guidance did not have a material impact on the Company’s results of operations or financial position. 9 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements June 30, 2013 (Unaudited) 3)Investments The Company’s investments in fixed maturity securities held to maturity and equity securities available for sale as of June 30, 2013 are summarized as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value June 30, 2013: Fixed maturity securities held to maturity carried at amortized cost: Bonds: U.S. Treasury securities and obligations of U.S. Government agencies $ $ $ ) $ Obligations of states and political subdivisions ) Corporate securities including public utilities ) Mortgage-backed securities ) Redeemable preferred stock ) Total fixed maturity securities held to maturity $ $ $ ) $ 10 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements June 30, 2013 (Unaudited) 3) Investments (Continued) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value June 30, 2013: Equity securities available for sale at estimated fair value: Common stock: Industrial, miscellaneous and all other $ $ $ ) $ Total equity securities available for sale at estimated fair value $ $ $ ) $ Mortgage loans on real estate and construction loans held for investment at amortized cost: Residential $ Residential construction Commercial Less: Allowance for loan losses ) Total mortgage loans on real estate and construction loans held for investment $ Real estate held for investment - net of depreciation $ Other real estate owned held for investment - net ofdepreciation Other real estate owned held for sale - Total real estate $ Policy and other loans at amortized cost - net of allowance for doubtful accounts $ Short-term investments at amortized cost $ During the first quarter 2013, the Company reclassified its Other real estate owned held for sale to Other real estate owned held for investment. The properties are now being depreciated and are held as rental properties and are not listed for sale. 11 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements June 30, 2013 (Unaudited) 3) Investments (Continued) The Company’s investments in fixed maturity securities held to maturity and equity securities available for sale as of December 31, 2012 are summarized as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value December 31, 2012: Fixed maturity securities held to maturity carried at amortized cost: Bonds: U.S. Treasury securities and obligations of U.S. Government agencies $ $ $
